     Case: 3:17-cv-00105-SA-DAS Doc #: 19 Filed: 05/29/20 1 of 1 PageID #: 3167




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


CHARLES RAY CRAWFORD

V.                                                             CAUSE NUMBER 3:17CV105

PELICIA HALL,
Commissioner, Mississippi Department of Corrections, et al.

                               ORDER REASSIGNING CASE

       This case was assigned to United States District Judge Michael P. Mills. Judge Mills, on

his own motion, RECUSES himself from this case. After consultation with Chief Judge Sharion

Aycock, she has agreed to accept reassignment of this case.

        It is hereby ORDERED that this cause is transferred to Chief Judge Sharion Aycock

for all further proceedings.

       This the 29th day of May 2020.

                                            /s/ MICHAEL P. MILLS
                                            UNITED STATES DISTRICT JUDGE
                                            NORTHERN DISTRICT OF MISSISSIPPI
